Citation Nr: 1125815	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  07-01 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder. 

2.  Entitlement to a compensable evaluation for residuals of a fractured left third metatarsal (left foot disability). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. R. A. 




ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 

INTRODUCTION

The Veteran served on active duty in the United States Army from August 1979 to June 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Roanoke, Virginia (RO).  In a June 2005 rating decision, the RO declined to reopen the claim of service connection for bilateral knee disability.  By the way of an October 2006 rating decision, the RO denied a compensable disability rating for service-connected residuals of fractured left third metatarsal.  

In September 2009, the Veteran testified before the undersigned at a hearing held at the Central Office in Washington, District of Columbia.  A copy of the hearing transcript is associated with the claims folder. 

In an October 2009 decision, the Board reopened the previously denied claim for entitlement to service connection for bilateral knee disorder, and it remanded the underlying matter and the issue of a compensable evaluation for left foot disability to the Agency of Originial Jurisdiction (AOJ) for additional development.  The Board instructed the AOJ to provide the Veteran with VA examinations and to obtain any outstanding records of pertinent treatment.  As the necessary notice was provided to Veteran and the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).





FINDINGS OF FACT

1.  There is no evidence of any knee-related problems in service, and the first evidence any chronic knee problems is not shown for more than a decade after the Veteran's separation from service.  

2.  The preponderance of the evidence is against a finding that the Veteran's current diagnosed bilateral knee disorder is related to his period of service. 

3.  The Veteran's left foot disability is manifested by no more than mild symptomatology, including bunions and hallux valgus.  There is no x-ray evidence of degenerative arthritis. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  The criteria for a compensable evaluation for left foot disability have not been met.  8 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5280, 5281, 5283, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, VA sent a letter to the Veteran in October 2004 that informed him of what evidence is required to substantiate his claims, and it apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In a September 2008 notice letter, VA has also informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Although the September 2008 notice was sent after the initial adjudication, the Board finds this error nonprejudicial to the Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, the notice provided in the September 2008 letter fully complied with the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), and Dingess, and after the notice was provided the case was readjudicated and a January 2011 supplemental statement of the case was provided to the Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement of the case that complies with all applicable due process and notification requirements constitutes a readjudication decision).

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent records as well as all relevant records adequately identified by the Veteran.  VA provided the Veteran with medical examinations in April 2005, August 2006 and May 2010 to determine the nature and severity of his left foot disability.  Also, in the May 2010 VA examination, the examiner identified the nature of the Veteran's bilateral knee disorder and provided medical opinion regarding the etiology of the diagnosed disorders.  The Board finds that the VA examinations are adequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, certain chronic diseases, including arthritis, may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral knee disorder.  He contends that the current diagnosed degenerative arthritis in his knees is related to wear and tear from his participation in military activities, including seven parachute jumps, during his 15-year long period of service. 

A review of the Veteran's service treatment records does not show any complaints, treatment, or diagnosis for knee-related problems during his period of service.  The June 1969 report of examination prior to separation showed no indication that the Veteran had any knee problems.  On clinical evaluation during the June 1969 examination prior to separation, the examiner found the Veteran's lower extremities to be "normal".  There were no objective findings noted regarding the knees.  On the associated report of medical history, the Veteran marked "no" in a box next to "trick" or "locked" knee.  

Shortly after his discharge from service, the Veteran filed his original claim for service connection for bilateral knee disorder and the Veteran submitted a private medical treatment record dated February 1997 that showed he sought treatment for knee pain.  That private treatment record showed that the Veteran reported a recent onset of knee pain (two weeks).  Physical examination revealed positive findings of crepitus and apprehension, but the Veteran had full range of motion and there was no evidence of laxity or effusion.  He was diagnosed with chondromalacia, was treated with a pain reliever, and he was told to avoid weight bearing on bent knee.  

In April 1997, the Veteran was afforded a VA examination in conjunction with his claim.  The Veteran reported an onset of right knee pain while walking up the stairs "several weeks ago" and a more recent onset of left knee pain.  He reported symptoms of constant knee pain since then.  Physical examination revealed no abnormal findings, except limitation of flexion to 120 degrees (normal range of flexion is from 90 to 140 degrees).  X-ray film of the knees was normal.  The examiner indicated that a recent onset of bilateral knee pain was noted, but found that there was no diagnosed knee disorder. 

Subsequent VA treatment records starting in April 1997 show treatment for bilateral knee problems.  By March 2000, VA treatment records show that the Veteran has been diagnosed with anthralgia in both knees.  

In October 2009, the Board remanded for a VA examination.  The goals of the examination were to determine whether the Veteran had any diagnosed knee disorder, and, if so, to identify the likely etiology of any such disorder.  The Veteran was afforded a new VA examination in May 2010.  The examiner noted a review of the claims folder and he recorded the Veteran's reported military history, which included taking part in parachute jumps and training runs in combat boots.  The Veteran also reported a medical history of knee pain beginning while he was at Fort Dix.  On physical examination, the examiner observed slight swelling in the right knee compared to the left knee, and indicated that there was evidence of crepitus and painful motion in both knees.  There was also evidence of limitation on range of motion in both knees, but no evidence of further limitation of motion due to pain with repetitive motion.  X-ray film of the knees revealed degenerative joint disease, bilaterally.  The examiner diagnosed the Veteran with degenerative arthritis, bilaterally, and he concluded that he "can not say that it is as likely as not (at least 50/50 probability) that this Veteran's bilateral knee disability is etiology related to service."  The examiner explained that there was no evidence of any knee problems in service, and pointed out that the first medical evidence of any knee problems comes in February 1997, where the Veteran reported an onset of knee pain of only two weeks.  

In this case, the Veteran seeks entitlement to service connection for bilateral knee disorder.  The record shows that the Veteran has a current diagnosis of degenerative joint disease, with painful motion, bilaterally.  The Veteran has credibly testified that he participated in seven parachute jumps and other strenuous military activities during his 15-year long period of service.  The remaining question on appeal is whether the Veteran's current diagnosed bilateral knee disorder is related to his service.  Here, the Board finds that the preponderance of the medical evidence is against such a finding.

In the May 2010 examination report, the VA examiner found that the Veteran's current degenerative arthritis in his knees was not related to his period of service.  The VA examiner specifically indicated that the Veteran's service treatment records were devoid of any knee problems, and the first medical evidence of knee pain does not come until February 1997.  The Board finds it pertinent that there is no contrary medical opinion of record.  

The Board acknowledges that the Veteran has testified that he did not seek any treatment in service because he was seeking promotions and complaining about medical problems was not looked upon favorably.  The Board is also well aware of the fact that the Veteran initiated his first claim for service connection for knee problems (pain) shortly after getting out of service.  No knee disorder was found on VA examination in April 1997.  The evidence did not show objective findings of a diagnosed knee problem during service, at separation, or for years after service.  Even though the Veteran has a current diagnosis of arthritis, which is a chronic disease, it was not first diagnosed in service or within the first year after his separation from service.  See 38 C.F.R. § 3.307, 3.309. 

The Board has given consideration to the fact that the record shows that within a year after the Veteran's separation from service he experienced pain and limitation of flexion.  Regardless, the examiner in 1997 was no able to find a diagnosed knee disorder.  (In fact, there is no evidence of any chronic diagnosed disorder until years later.)  While pain was noted during the 1997 examination, the Board notes that a symptom, such as pain, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board acknowledges that the February 1997 private treatment record shows a diagnosis of chondromalacia (pain).  Nonetheless, this is not evidence of a chronic disorder within the first year after the Veteran's separation from service.  See 38 C.F.R. § 3.307, 3.309.

In addition, while the Veteran has not specifically asserted that he first experienced bilateral knee pain in service, the Board has considered the Veteran's lay statements that he had an onset of bilateral knee pain within a year of his separation and he has had knee pain since then.  He has denied any intervening post-service incidents that would have resulted in chronic knee problems.  Lay evidence may establish continuity of symptomatology related to a chronic disease; however, for service connection to be established by continuity of symptomatology there must be medical evidence that relates the current condition to that symptomatology.  Savage, supra, 495-497.   Here, the Board finds that the Veteran is competent and credible to attest to the onset of his bilateral knee pain, which comes shortly after his separation from service.  However, there is no medical evidence that relates his current degenerative arthritis to that reported symptomatology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In this regard, the Veteran does not have any medical training and expertise, and he is simply not qualified to render a medical opinion as to the diagnosis of his knee problem in 1997 or the etiology of a currently diagnosed disorder.  Standing in opposition to the Veteran's belief that he has had a knee problem since service are the findings of qualified medical professionals who: (1) were not able to find a diagnosed knee disorder in 1997; and (2) were not able to find a link between the Veteran's currently diagnosed knee problems and service.   See May 2010 VA examination report.

Accordingly, the Board finds that the preponderance of the evidence establishes that the Veteran's bilateral knee disorder is not related to his period of service.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.

3.  Increased Evaluation

Disability ratings are determined by comparing present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities found in 38 C.F.R. Part 4. 

In cases involving a claim for an increased rating, VA's primary focus is upon the current level of the Veteran's disability.  This will include a review of medical and lay evidence of record beginning one year prior to the time the Veteran requested an increased rating.  That being said, VA will also review the history of the Veteran's disability in order to ensure that the decision regarding the current disability rating accounts for all the prior treatment and the severity of the disorder.   Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The analysis in the following decision is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 (2007).  This practice is known as "staged" ratings.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt will be resolved in favor of granting the Veteran's claim.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102. 

In this case, the Veteran seeks a compensable evaluation for his left foot disability (residuals of fractured left third metatarsal).  The Veteran's disability has been rated as noncompensable under Diagnostic Code 5283, which pertains to malunion or nonunion of the tarsal or metatarsal bones.  38 C.F.R. § 4.124a.  Under that Diagnostic Code, a 10 percent rating is warranted for moderate symptoms; a 20 percent rating is warranted for moderately severe symptoms; and a 40 percent rating is warranted for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5283.

Additionally, when evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Here, the Veteran's service treatment records reflect that he fractured his left third metatarsal in 1983, following in an airborne jump.  His foot was placed in a cast for six weeks.  Subsequent x-ray film revealed no bony or joint abnormalities in the left foot. 

The Veteran's left foot disability was most recently evaluated in May 2010.  In that examination report, the Veteran complained of a bunion on his left foot and cramping that would radiate from dorsal aspect of the left foot to the left ankle.  The examiner also noted that the Veteran's asserted that the bunion on his left foot was related to healed fracture of the left third metatarsal.  The Veteran reported that his podiatrist had given him inserts to wear in his shoes (although he was not wearing than at the time of his examination).  The Veteran also complained of mild pain in his left foot, with flare-ups occurring daily depending on the level of his activities. 

Physical examination revealed discomfort in the region of the left great toe with radiation towards the base of the first and second metatarsal bones.  There was mild pronotion of the feet, more so on his left foot than his right foot.  There was evidence of mild bunion formation and mild hallux valgus deformity of the left foot.  Range of motion in the metatarsal phalangeal joint of the left great toe was to 30 degrees of flexion and to 10 to 15 degrees of extension.  There was no evidence of additional limitation of motion with repetitive use.  There was no evidence of swelling, tenderness or deformity of the left third metatarsal bone.  X-ray film revealed left calcaneus with a small plantar spur, but no evidence of arthritic changes or fractures.  The examiner diagnosed the Veteran with healed fracture of the left third metatarsal bone and with mild bunion formation and mild pronation of the left foot.  The examiner opined that the disability due to the Veteran's residuals of a fractured left third metatarsal is less than moderate.  

Based on the evidence of record, the Board finds that the disability due to the Veteran's residuals of a fractured left third metatarsal has not been manifested by symptoms that warrant a compensable evaluation Diagnostic Code 5283.  See 38 C.F.R. § 4.71a.  The x-ray findings recorded in the May 2010 VA examination report revealed no evidence of malunion or nonunion of the left third metatarsal.  The May 2010 VA examiner expressly concluded that the Veteran had healed fracture.  The May 2010 physical examination findings were also normal. There was no objective evidence of painful motion, swelling, tenderness, instability, weakness or abnormal weight bearing in May 2010.  The Veteran complained of pain in his left foot throughout the period on appeal.  The May 2010 VA treatment record found there was discomfort in region of the left great toe.  Although the Veteran has left foot pain, he only described it as mild.  It also does not appear to have significantly affected his foot function as the Veteran associated most of his physical limitation to his bilateral knee problems.  He only reported that his left foot disability limited his ability to run.  Moreover, the VA examiner described his disability as less than moderate, and this assessment included the mild bunion and mild pronation of the left foot.  

Taking into account all the evidence of record, the symptomatology related to the residuals of a fractured left third metatarsal cannot accurately be characterized as moderate.  While the Veteran is competent to report the symptoms he experiences, and the Board finds him credible in this regard, the reported symptoms are consistent with the assigned schedular noncompensable rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283

The Board acknowledges that the Veteran reported flare-ups of increased pain with activities.  The May 2010 VA examination report reflects that there were subjective findings of functional loss of the left foot due to pain, but there were no objective findings of additional limitation due repetitive use.  Essentially, there is no indication that the Veteran suffers from functional losses or disability due to the residuals of a fractured left third metatarsal that equates to a compensable rating under the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca, 8 Vet. App. 204-7. 

The Board has considered whether the Veteran would be entitled to a higher rating under other diagnostic codes.  The evidence does not reflect that the Veteran had flatfoot, bilateral weak feet, an acquired claw foot, hallux rigidus, or hammer toe.  While there was evidence of hallux valgus found during the May 2010 examination, it was assessed as mild and does equate to "severe" so as to warrant even a 10 percent evaluation under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a.  Finally, the Veteran would not be entitled to a higher evaluation under Diagnostic Code 5284 for other foot injuries, which would require moderate symptoms of impairment.  As noted above, the Board finds that even with the inclusion of the bunion and pronation symptomatology, the Veteran's left foot disability cannot be accurately characterized as moderate, especially given the examiner's opinion that the overall his severity of his disability was less than moderate.

The Board has also considered whether the record raises the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1).  In this case, the Board finds that the Schedule is not inadequate.  The Schedule provides for higher ratings for the Veteran's left foot disability, but findings supporting a compensable rating have not been documented.  In addition, it has not been shown that the service-connected disability has required frequent periods of hospitalization or has produced marked interference with the Veteran's employment.  Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, however, the weight of the credible evidence does not demonstrate that the Veteran's left foot disability warrants a compensable rating at any point during the period under appeal.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Entitlement to service connection for a bilateral knee disorder is denied. 

Entitlement to a compensable evaluation for residuals of a fractured left third metatarsal is denied. 



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


